 
 
I 
112th CONGRESS
1st Session
H. R. 2973 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2011 
Mr. Matheson introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of the Interior to extend an exemption from certain requirements of the Endangered Species Act of 1973 to protect public health and safety. 
 
 
1.Short titleThis Act may be cited as the Protecting Public Safety and Sacred Sites from the Utah Prairie Dog Act of 2011.
2.FindingsCongress finds that—
(1)habitation by the Utah prairie dog within the boundaries of the Parowan City Airport in Parowan, Utah, constitutes a serious threat to human health and safety;
(2)the Utah prairie dog burrows beneath the surface of the airport runways, causing sink holes to occur on the Parowan Airport landing strip;
(3)airport managers have expressed concern over the possibility of an airplane wheel getting caught in holes caused by Utah prairie dog burrows, at landing or during take-off, which may cause an accident;
(4)there is also serious concern that the burrows could cause the asphalt on the airport runways to collapse under the weight of stationary airplanes;
(5)the Federal Aviation Administration has required a 37.5-foot safety zone to extend on each side of the Parowan Airport runway;
(6)airport managers and officials from the Utah Department of Wildlife Resources have determined that Utah prairie dogs create a serious hazard by their presence and activities in the safety zone and runway at Parowan Airport;
(7)Utah prairie dogs have been burrowing near and interfering with airport runway lighting;
(8)the habitation of the Utah prairie dog within the boundaries of the cemetery in Paragonah, Utah, constitutes a serious threat to an area of cultural sanctity and to public health;
(9)the Utah prairie dog burrows under and around gravestones in the cemetery, causing significant damage to property and heartache to grieving visitors;
(10)it has also been discovered that Utah prairie dogs have burrowed into coffins of the deceased within the cemetery, disturbing human remains;
(11)the disruption of funeral services and the emotional distress of cemetery visitors caused by Utah prairie dogs at the cemetery destroy the sanctity of the cemetery;
(12)efforts are being made to prevent the Utah prairie dog from gaining access to the Parowan City Airport;
(13)a fence has been constructed around the Paragonah cemetery and has failed to prevent Utah prairie dogs from gaining access to the cemetery; and
(14)Congress should provide for an exemption to permit takings under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) as a last resort in situations in which the presence of a threatened or endangered species constitutes a grave public health or safety risk or disturbs the sanctity of a burial site.
3.DefinitionsIn this Act:
(1)Practicable measuresThe term practicable measures means, with respect to the Utah prairie dog—
(A)the construction of fences around areas in which there is a public safety concern posed by the presence of the Utah prairie dog; and
(B)translocation of Utah prairie dogs using established methods used by—
(i)the United States Fish and Wildlife Service; or
(ii)the Utah Division of Wildlife Resources.
(2)Satisfaction of the SecretaryThe term satisfaction of the Secretary means, with respect to a determination made by the Secretary, that the determination is made taking into consideration the expert opinions of biologists and project managers of the United States Fish and Wildlife Service typically used in the making of such a determination.
4.Extension of exemptionNotwithstanding any other provision of law (including regulations), the Secretary of the Interior shall amend the special rule of the Secretary contained in section 17.40(g) of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act), as necessary to permit the taking of the Utah prairie dog under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to include such a taking in any airport or cemetery in the range of the Utah prairie dog in which, as demonstrated by a State to the satisfaction of the Secretary—
(1)the entry or existence of the Utah prairie dog will cause or has caused a threat to public health and safety or to the sanctity of a burial site; and
(2)all practicable measures to eliminate that threat have been carried out without success. 
 
